Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a pencil sharpener having a body to store pencils, a computing device and a pressing device,  a first button, the first button being communicatively coupled to the computing device, the first button for releasing a pencil from the first section to the second section; a second button, the second button communicatively coupled to the computing device, the second button for activating a sharpener coupled to the second side of the body, the second button communicatively coupled to the computing device, the second button for activating a sharpener coupled to the second side of the body; and wherein the computing device being for opening the bottom of the first section to release the pencils, and wherein the computing device for opening the pencil holders of the second section for releasing the pencils to the third section as set forth in claim 1.
Ball et al. (2016/0214424 A1) teaches a housing 15, pencils 23, and a computing device 55 to dispense pencils.  However, Ball et al. fails to teach the computing device for activating a sharpener, a pressing device and for opening the bottom of the first section to release the pencils.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.